DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0043] of the specification states “Each File Block Librarian has a locally attached File Block Store 222, 241”, which appears to have a typographical error, since the same paragraph states that 241 is a File Block Librarian.  
Appropriate correction is required.

Claim Objections
Claims 1-2, 3-7, 11, and 12 are objected to because of the following informalities:  
The limitation recited in claim 1, “the resources” has insufficient antecedent basis. The limitations “indiciainto” and “awrite acknowledgement” appears to have a typographical error.
The limitation recited in claims 3-6, “the function [f(Dna)]”, has insufficient antecedent basis.
Claim 2 recites “whereby file operations at a remote file server are improved by fewer but larger file reads and writes” appear to have a typographical error.
Claim 7 recites “a namespace lord circuit” in line 3 and then recites “coupled to the namespace lord” in lines 6-7. The Examiner suggest “coupled to the namespace lord the namespace lord circuit” to be consistent with the limitation recited earlier. Furthermore, the limitation recited in claim 7, “I/0 circuit” appears to have a typographical error. 
Claims 11 and 12 recite the limitation, “the order of operation”, which appears to have insufficient antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regard claim 8, the claim recites a method for improving performance of a file system in writing to local multi-disk non-transitory storage array independent of a FIFO transmission channel comprising the processes: 
receiving a file extent write operation from a sender; 
writing the file extent into a Cohort Store; 
acknowledging the file extent write operation to the sender; 
incrementing a Cohort Count; 
starting a max wait timer when Cohort Count equals 1; 
storing an integer for a number of parallel disk heads in a Multi-Disk Array as Dna; 
determining when Cohort Count exceeds Dna; 
determining when Cohort Count exceeds Dna minus 1; 
determining when Cohort Count exceeds Dna minus 2; 
setting Z equal to an integer of a multiple of the logarithm of Dna; 
determining when Cohort Count exceeds Z; and 
triggering a write operation to Multi-Disk Array when max wait timer expires; and 
resetting the Cohort Count to zero upon successful writing all contents of the Cohort Store to the Multi-Disk Array.  

Step 1:
The claim recites a method, which is a process that is a statutory category of invention.

Step 2A  Prong One:
	Limitations, “increment a Cohort Count; determining when Cohort  Count exceeds Dna”; “determining when Cohort Count exceeds Dna; determining when Cohort Count exceeds Dna minus 1; determining when Cohort Count exceeds Dan minus 2, setting Z equal to an integer of a multiple of the logarithm of Dna determining when Cohort Count exceeds Z”, and “resetting the Cohort Count to zero”, recited in the claim fall into mathematical concepts/relationships of abstract ideas since the identified limitations are related to mathematical operations such as addition, subtraction, and logarithms. 
	Limitations, “starting a max wait timer when Cohort Count equal 1” and “when max wait timer expires”, recited in the claim fall into a group of mental processes of abstract ideas because starting a timer and determine when the timer expires requires observing and evaluating something and thus is a concept that can be performed in the human mind (including observation, evaluation, judgment, opinion). Note that even if humans would use a physical aid (e.g. a pen and paper, slide rule, or a calculator) to help them complete the recited evaluation step, the use of such physical aid does not negate the mental nature of this limitation. Neither would the recitation of “a file system in writing to local multi-disk non-transitory storage array independent of a FIFO transmission channel” in this claim negate the mental nature of this limitation because the claim merely uses the file system as a tool to perform the otherwise mental process.

Step 2A Prong Two:
	Besides the abstract ideas, the claim recites additional elements of the method comprising “receiving a file extent write operation from a sender; writing the file extent into a Cohort Store; acknowledging the file extent write operation to the sender”; “storing an integer for a number of parallel disk heads in a Multi-Disk Array as Dna”; and “triggering a write operation to Multi-Disk Array”. The additional elements are limitations that do not more than generally link a judicial exception to a particular technological environment because the reading, writing, and acknowledging of data triggers mathematical steps of incrementing a Cohort Count and determining whether the Cohort exceeds a specific number.
	The Multi-Disk array is an additional elements that is used as a tool for storing data, and the Multi-Disk array is recited so generically (i.e. no details are provided other than that it is a multi-disk array) that it represents no more than mere instruction to apply the judicial exception on a computer. The additional element can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computational device.
	Even when viewed in combination, these additional elements do not integrate the recited judicial exception into practical application, and the claim is directed to the judicial exception.

Step 2B:
	The claim as a whole does not amount to significantly more than the recited exception. The claim has additional elements such as “receiving a file extent write operation from a sender; writing the file extent into a Cohort Store; acknowledging the file extent write operation to the sender”; “storing an integer for a number of parallel disk heads in a Multi-Disk Array as Dna”; and “triggering a write operation to Multi-Disk Array”. The Multi-Disk Array, as explained previously, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the file system and the  Multi-Disk Array are used as tools to perform the otherwise mathematical and/or mental processes.
	In addition, as for the limitations of “receiving a file extent write operation from a sender; writing the file extent into a Cohort Store; acknowledging the file extent write operation to the sender”; “storing an integer for a number of parallel disk heads in a Multi-Disk Array as Dna”; and “triggering a write operation to Multi-Disk Array” as insignificant extra-solution activities added to judicial exception explained above since the read, writing/storing, and acknowledging steps are elements or computer functions that the courts have recognized as well-understood, routine, conventional activity in particular fields when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as “[r]eceiving or transmitting data over a network, e.g., using the internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” and “[s]toring and retrieving information in memory, Versata Dev.Group, Inc. V. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d, 1681, 1701 (Fed.Cir.2015) (MPEP 2106.05(d)(II)).
	Even when considered in combination, these additional elements represent mere instructions to apply an exception, a tool to perform the otherwise mental process, and mere generic computer functions to apply the exception using generic computing elements, which do not provide an inventive concept. Therefore, claim 8 is not patent eligible. 
Regarding claims 9-12, the claims are dependent on claim 8 and include all the limitations of claim 8, Therefore, the dependent claims recite the same abstract idea of claim 1. 
Regarding claim 9, the claim recites that the method further comprising “on the condition when Cohort Count (CC) exceeds number of parallel disk heads is TRUE [(CC > Dna ) = TRUE]”, which fall into mathematic relations of abstract idea. The claim recites additional limitations “performing as many disk write operations in parallel as possible until all contents of the Cohort Store have been processed; and resuming the process of claim”, which are additional elements that are insignificant extra-solution activities added to a judicial exception explained above since a disk write operations is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields  when it is claimed in a merely generic manner (e.g., at a high level of generality) of as insignificant extra-solution activity, such as and “[s]toring and retrieving information in memory, Versata Dev.Group, Inc. V. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d, 1681, 1701 (Fed.Cir.2015) (MPEP 2106.05(d)(II). Accordingly, the claim recites an abstract idea, and thus is not patent eligible.
Regarding claim 10, the claim recites that the method further comprising “on the condition when Cohort Count (CC) exceeds number of parallel disk heads minus 1 is TRUE [(CC > Dna - 1) = TRUE]”, which fall into athematic relations of abstract idea. The claim recites additional limitations “determining a first rank of file extent write operations which maximize parallelism in disk utilization; performing as many disk write operations in parallel as possible until all contents of the Cohort Store have been processed; and resuming the process of claim 8”, which amounts to significantly more than the exception. Therefore, when considered in combination, claim 10 qualifies as patent-eligible subject matter.
Regarding claim 11, the claim recites that the method further comprising “on the condition when Cohort Count (CC) exceeds number of parallel disk heads minus 2 is TRUE [(CC > Dna - 2) = TRUE]”, which fall into athematic relations of abstract idea. The claim recites additional limitations “determining the disk heads with most file extent write operations and scheduling the order of operation to optimize disk head movement; determining a first rank of file extent write operations which maximize parallelism in disk utilization; performing as many disk write operations in parallel as possible until all contents of the Cohort Store have been processed; and resuming the process of claim 8”, which amount to significantly more than the exception. Therefore, when considered in combination, claim 11 qualifies as patent-eligible subject matter.
Regarding claim 12, the claim recites that the method further comprising “on the condition when Cohort Count (CC) exceeds Z is TRUE [(CC > Z) = TRUE]”, which fall into athematic relations of abstract idea. The claim recites additional limitations “determining successor file extents write operations in Cohort Store which will overwrite predecessor file extent write operations and deleting the predecessors; determining the disk heads with most file extent write operations and scheduling the order of operation to optimize disk head movement; determining a first rank of file extent write operations which maximize parallelism in disk utilization; performing as many disk write operations in parallel as possible until all contents of the Cohort Store have been processed; and resuming the process of claim 8”, which amount to significantly more than the exception. Therefore, when considered in combination, claim 11 qualifies as patent-eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “incrementing a count of file block commit request indicia yet unfulfilled for the version controlled file (Cohort Count); and upon exceeding said threshold of parallelism f(Dna) by Cohort Count (C)  of unfulfilled file block commit requests … reinitialize C the count of received file block commit request indicia”. It is unclear whether Cohort Count (C) is defined as a count of “unfulfilled file block commit requests” or “received file block commit request indicia”. For examination purposed, the Examiner has interpreted Cohort Count as the number of unfulfilled file block commit requests.
Claim 1 recites “a non-transitory media (Cohort Store)”, and, claim 2 further recites “for all stored file extents of the version controlled file (Cohort Store)”. It is unclear what Cohort Store means. For examination purpose, Cohort Store has been interpreted as a non-transitory media. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fewer but larger” in claim 2 is a relative term which renders the claim indefinite. The term “fewer but larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the limitation “whereby file operations at a remote file server are improved by fewer but larger reads and writes” have been interpreted as data at primary (R1) volume that have been synchronized with the secondary (R2) volume.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “aggregating file blocks” in step 1340 of Fig.13 as Fig. 13 and Fig.17 indicates the aggregating step results in larger file reads/writes.

Claims 3-7 are rejected as dependent claims of claim 2 and the dependent claims do not cure the deficiencies outlined in the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek Yuval et al. (US 5,889,935), hereinafter Ofek in view of Cargille et al. (US 2011/0307449), hereinafter Cargille, and further in view of Davis et al.(US 2014/0006465), hereinafter Davis and Gill et al. (US 2007/0220200), hereinafter Gill.
Regarding claim 1, Ofek teaches a computer-implemented method of operation for at least one processor to operate as a versioned file block location tracker (tracker) apparatus for intermediation between a plurality of librarian circuits and a remote file server the method comprising: 
receiving, from a processor core via a local network interface, a plurality of file block commit request indicia into a non-transitory media (Cohort Store) for various file extents of a version controlled file (Ofek, Col.6, 12-19, The host computer system 12 is coupled to a first and primary data storage system 14; Col.6, lines 29-48, The primary data storage system controller 16 includes at least one channel adapter (C.A.) 26 which is well known to those skilled in the art and interfaces with host processing system 12; Col.16, lines 34-41; when the host has requested a write access to a volume that is local. In step 409, data from the host is written to cache, and the track tables are updated to reflect that the old data on disk is invalid in view of the new data from the host, and that a write operation to disk is pending for the invalid track or tracks on disk; Col.31, lines 16-30, The log file may contain a number of different versions of data written to the same location or track in the dataset; Col.41, line 60 – Col.41, line 14, keeping multiple versions of tracks in cache will tie up cache resources, so a count of such old versions of tracks should be kept (incremented when a copy is made, and decremented when the track cache slot is deallocated upon receipt of acknowledgement of a remote write operation), and no more than a certain number of such old versions should be permitted in cache at any given time); 
transmitting an acknowledge indicia (DE signal) for a file commit to a sender of file block commit request, by means of a file block write/acknowledgement circuit coupled to the local network interface (Ofek, Col.16, lines 42-50, a device end (DE) signal is returned to the host to signal completion of the write operation; Col.17, lines 52-67, a device end (DE) signal is presented back to the host that initiated the write request (step 422); Col.37, lines 13-33, when the link adapter 236 receives an acknowledgement of the remote write from the secondary data storage system 246, the link adapter signals the channel adapter 226, and the channel adapter "reconnects" with the host 212 and returns a device end (DE) signal to the host; Fig.4; Note – link adapter 236 is a component of integrated cached disk array (e.g. file write circuit)); and 
storing said plurality of file extents until a threshold of parallelism is exceeded into a local non-transitory store coupled to the file block write/acknowledgement circuit (Ofek, Col.16, lines 33-41, In step 409, data from the host is written to cache; Col.21, lines 19-35; 36-62, In order to determine whether or not any remote write is pending to a secondary (R2) volume and if so, to determine whether the number of remote write pending tracks has reached the value of the skew parameter; Col.19, lines, 49-67; Fig.4, see cache 228 is coupled to the integrated cache disk array; Fig.8), whereby throughput of virtual machines attached to the librarian circuits is improved by releasing the resources for reuse as soon as a write acknowledgement is received by the librarian,
wherein said threshold of parallelism is a function of a number of parallel disk head actuators in a multi-disk array (Dna).
Ofek does not explicitly teach whereby throughput of virtual machines attached to the librarian circuits is improved by releasing the resources for reuse as soon as a write acknowledgement is received by the librarian,  wherein said threshold of parallelism is a function of a number of parallel disk head actuators in a multi-disk array (Dna), as claimed.
However, Ofek in view of Cargille teaches whereby throughput of virtual machines attached to the librarian circuits is improved by releasing the resources for reuse as soon as a write acknowledgement is received by the librarian (Cargille, [0057], In conjunction with sending a request to write the object table to the store 250, a flush command may also be sent to the storage controller 240. A flush command instructs the storage controller 240 to write all data from its volatile memory that has not already been written to the non-volatile memory of the store 250; [0059], After a checkpoint is stable/durable, space used for any old and unused copies of objects (or portions thereof) may be reused).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ofek to incorporate teachings of Cargille to perform a flush command on a cache memory as soon as a link adapter (in Ofek) receives an acknowledgement message from a remote data storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of Ofek with Cargille because it improves performance of the storage system disclosed in Ofek by writing requests to a volatile memory until it reaches a preset threshold.
The combination of Ofek does not explicitly teach virtual machines and wherein said threshold of parallelism is a function of a number of parallel disk head actuators in a multi-disk array (Dna), as claimed.
However, the combination of Ofek in view of Davis teaches virtual machines (Davis, [0164], filesystem-level information can be forwarded by executing an operating system with a desired server capability (e.g., Microsoft Windows Server 2008 Core) in a virtual machine;  [0167]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ofek to incorporate teachings of Davis to include virtual machines coupled to cloud controllers. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Davis because it improves efficiency and flexibility of the storage system disclosed in the combination of Ofek by simplifying storage management and providing flexible and extensible network storage systems by providing large-scale remote network storage solutions. 
The combination of Ofek does not explicitly teach wherein said threshold of parallelism is a function of a number of parallel disk head actuators in a multi-disk array, as claimed.
However, the combination of Ofek in view of Gill teaches wherein said threshold of parallelism is a function of a number of parallel disk head actuators in a multi-disk array (Dna) (Gill, [0081], To utilize the full throughput potential of RAID array R1, R2, etc., it is crucial for storage controller CXRX to issue multiple concurrent writes … Furthermore, in RAID, the number of outstanding concurrent writes roughly dictates the number of disk D1R1, etc. heads that can be employed in parallel.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ofek to incorporate teachings of Gill to include concurrent writing at the secondary (R2) volume of the remote storage site and associate number of parallel disk heads with a write pending threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Gill because it improves efficiency and performance of the storage system disclosed in the combination of Ofek by determining an optimized scheduling algorithm to achieve full throughput potential of the storage system (Gill, [0081]).
Regarding claim 2, the combination of Ofek teaches all the features with respect to claim 1 as outlined above. The combination of Ofek further teaches the method of operation of claim 1 further comprises performing:
incrementing a count of file block commit request indicia yet unfulfilled for the version controlled file (Cohort Count) (Ofek, Col.21, lines 36-63, The data storage system containing the primary (R1) volume increments the "invalid tracks" count each time a write operation for the secondary (R2) volume is placed in the FIFO link transmission queue (i.e. unfulfilled) for transmission over the communication link to the data storage system containing the secondary (R2) volume (step 415 of FIG. 8)); and 
upon exceeding said threshold of parallelism f(Dna) by Cohort Count ( C ) of unfulfilled file block commit requests, triggering a file write operation (Ofek, Col.21, lines 36-63, In order to determine whether or not any remote write is pending to a secondary (R2) volume and if so, to determine whether the number of remote write pending tracks has reached the value of the skew parameter), according to ranks of parallelizable execution and regardless of order of reception into the Cohort Store (Gill, [0010], A method of destaging the write cache includes storing ones of the write groups in the write cache temporarily responsive to the ones of the write groups being written to their respective arrays. The write groups stored in the write cache are assigned to a global queue. The write groups in the global queue are ordered by ages of the write groups. A quantity of write groups is selected for attempted destaging to the arrays responsive to a predetermined high threshold for the global queue and to sizes and the ages of the write groups in the global queue. The selected quantity is allocated among the arrays responsive to quantities of certain ones of the write groups in the global queue, so that the arrays have respective allocation quantities of write groups for destaging. Ones of the write groups in the write cache are destaged to the arrays. Write groups are destaged to such an array responsive to i) the selected allocation quantity for the array and ii) the sequences of the write groups in the array; [0034];), for all stored file extents of the version controlled file (Cohort Store) into a remote multi-disk non-transitory media (remote store) (Ofek, Col.19, lines 15-25, When the skew parameter is reached, the remote mirroring operational mode switches to the pre-determined synchronous or semi-synchronous mode for the remotely mirrored (R1, R2) pair; Col.18, lines 46-61; Col.7, lines 14-26, a secondary data storage device 48 including a plurality of storage devices 50a 50c) and 
reinitializing C the count of received file block commit request indicia, whereby file operations at a remote file server are improved by fewer but larger file reads and writes. (Ofek, Col.21, lines 36-63, The "invalid tracks" counts for the volumes are set to zero during the initial configuration of the system, and an "invalid tracks" count of zero indicates that the secondary (R2) volume is fully synchronized with its respective primary (R1) volume … and decremented each time that the data storage system containing the primary (R1) volume receives an acknowledgement of completion of the write operation in the remote data storage system (steps 419 to 420 in FIG. 8)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ofek to incorporate teachings of Gill to write data into RAID storages based on ranks of write groups. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Gill because it improves efficiency and performance of the storage system disclosed in the combination of Ofek by determining an optimized scheduling algorithm to achieve full throughput potential of the storage system (Gill, [0081]).
Regarding claim 7, the combination of Ofek teaches all the features with respect to claim 2 as outlined above. The combination of Ofek further teaches the method of operation of claim 2 further comprises performing as: 
a namespace lord circuit (Davis, [0400], cloud controllers maintain (and collectively update) a set of namespace mappings for the distributed filesystem that track file ownership for the namespace of the distributed filesystem. Each cloud controller is configured to, upon receiving a client connection request, use these mappings to determine an appropriate cloud controller to handle the client, and re-direct the client to that cloud controller; [0090], [0470], [0471]); coupled to the file block write/acknowledgement circuit and further coupled to the remote file I/O circuit (Davis, [0090], [0107], [0240], [0329]), 
a file block locations circuit; coupled to the namespace lord (Davis, [0415]), and 
a file block read request redirector coupled to the file block locations circuit, whereby file block requests are forwarded to the nearest librarian or to the remote file server according to the requested file version (Davis, [0400], Each cloud controller is configured to, upon receiving a client connection request, use these mappings to determine an appropriate cloud controller to handle the client, and re-direct the client to that cloud controller;  [0110]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ofek to incorporate teachings of Davis to include cloud controllers coupled to other circuits such as write circuit and remote I/O circuit and forward requests received to appropriate destinations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Davis because it improves efficiency of the storage system disclosed in the combination of Davis by routing clients to a designated cloud controller that contains requested data.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ofek, Cargille, Davis, and Gill as applied to claim 2 above, and further in view of Iyer et al. (US 10,467,156), hereinafter Iyer.
Regarding claim 4, the combination of Ofek teaches all the features with respect to claim 2 as outlined above. The combination of Ofek does not explicitly teach the method of claim 2 wherein the function [f(Dna) ] of the number of parallel disk head actuators (diskheads) in a multi-disk array is two less than the number of diskheads (Dna-2), as claimed.
However, the combination of Ofek in view of Iyer teaches the method of claim 2 wherein the function [f(Dna) ] of the number of parallel disk head actuators (diskheads) in a multi-disk array is two less than the number of diskheads (Dna-2) (Iyer, Col.4, lines 51-65, the number of logical command entries in any given command stride may be equal to or less than the number of RAID drives as long as the mapping for each logical command entry is observed. For example, for three RAID drives, the number of logical command entries may be three or less; Gill, [0081], Furthermore, in RAID, the number of outstanding concurrent writes roughly dictates the number of disk D1R1, etc. heads that can be employed in parallel; Note – The number of disk heads is an integer multiple of the number of disks. If one head per disk, then the number of disk heads is equal to the number of disks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Ofek to incorporate teachings of Iyer to compare a number of requests to a number of disks/disk heads less than a specific reference number and the reference number can be 2. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Iyer because it improves flexibility of the storage system disclosed in the combination of Ofek by providing a disk number threshold as a function of number of disks/disk heads minus a reference number.
Regarding claim 5, the combination of Ofek teaches all the features with respect to claim 2 as outlined above. The combination of Ofek does not explicitly teach the method of claim 2 wherein the function [f(Dna)]of the number of parallel disk head actuators (diskheads) in a multi-disk array is one less than the number of diskheads (Dna-1), as claimed.
However, the combination of Ofek in view of Iyer teaches the method of claim 2 wherein the function [f(Dna)]of the number of parallel disk head actuators (diskheads) in a multi-disk array is one less than the number of diskheads (Dna-1) (Iyer, Col.4, lines 51-65, the number of logical command entries in any given command stride may be equal to or less than the number of RAID drives as long as the mapping for each logical command entry is observed. For example, for three RAID drives, the number of logical command entries may be three or less; Gill, [0081], Furthermore, in RAID, the number of outstanding concurrent writes roughly dictates the number of disk D1R1, etc. heads that can be employed in parallel; Note – The number of disk heads is an integer multiple of the number of disks. If one head per disk, then the number of disk heads is equal to the number of disks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Ofek to incorporate teachings of Iyer to compare a number of requests to a number of disks/disk heads less than a specific reference number and the reference number can be 1. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Iyer because it improves flexibility of the storage system disclosed in the combination of Ofek by providing a disk number threshold as a function of number of disks/disk heads minus a reference number.
Regarding claim 6, the combination of Ofek teaches all the features with respect to claim 1 as outlined above. The combination of Ofek does not explicitly teach the method of claim 2 wherein the function [f(Dna)] of the number of parallel disk head actuators (diskheads) in a multi-disk array is equal to the number of diskheads [f(Dna) = Dna), as claimed.
However, the combination of Ofek in view of Iyer teaches the method of claim 2 wherein the function [f(Dna)] of the number of parallel disk head actuators (diskheads) in a multi-disk array is equal to the number of diskheads [f(Dna) = Dna) (Iyer, Col.4, lines 51-65, the number of logical command entries in any given command stride may be equal to or less than the number of RAID drives as long as the mapping for each logical command entry is observed. For example, for three RAID drives, the number of logical command entries may be three or less; Gill, [0081], Furthermore, in RAID, the number of outstanding concurrent writes roughly dictates the number of disk D1R1, etc. heads that can be employed in parallel; Note – The number of disk heads is an integer multiple of the number of disks. If one head per disk, then the number of disk heads is equal to the number of disks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Ofek to incorporate teachings of Iyer to compare a number of requests to a number of disks/disk heads. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ofek with Iyer because it improves flexibility of the storage system disclosed in the combination of Ofek by providing a disk number threshold as a number of disks/disk heads.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites “[t]he method of claim 2 wherein the function [f(Dna)] of the number of parallel disk head actuators (diskheads) in a multi-disk array is an integer multiple of the integer of a logarithm of the number of diskheads Ln * Integer[log Dna)]”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 2, and 3 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 3 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136